 

Exhibit 10.2

 



FIRST AMENDMENT TO

 

EXECUTIVE AGREEMENT

 

THIS FIRST AMENDMENT TO EXECUTIVE AGREEMENT (“Amendment”) is entered into on
March 27, 2020 and effective on April 1, 2020 (the “Effective Date”) by and
between Penn National Gaming, Inc., a Pennsylvania corporation (the “Company”),
and David Williams, an individual (“Executive”), with respect to the following
facts and circumstances:

 

RECITALS

 

The Company and Executive entered into an Executive Agreement on January 22,
2020 and effective as of January 27, 2020 (the “Agreement”).

 

The Company and Executive desire to amend the Agreement pursuant to the terms
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

 

AMENDMENTS

 

1.                   As of the Effective Date, the salary components only of
Section 1(a) of the Agreement (Term and Compensation) are hereby deleted in
their entirety and replaced with the following:

 

“1.                 Term and Compensation. 

 

(a)       The Company hereby agrees to employ Executive and Executive hereby
accepts such employment, in accordance with the terms, conditions and provisions
hereinafter set forth in this Agreement, at the following compensation:
(a)(i) $650,000 as base salary beginning on January 27, 2020 until March 31,
2020 and (ii) $520,000 as base salary effective on April 1, 2020 and thereafter;
provided that the Compensation Committee of the Company shall have discretion to
restore or increase the base salary during the term of this Agreement.”

 

2.                   As of the Effective Date, Section 4(a) of the Agreement
(Amount of Post-Employment Base Salary) and Section 4(b) of the Agreement
(Amount of Post-Employment Bonus) are hereby deleted in their entirety and
replaced with the following new Section 4(a) (Amount of Post-Employment Base
Salary) and new Section 4(b) of the Agreement (Amount of Post-Employment
Bonus): 

 

“(a)      Amount of Post-Employment Base Salary. Subject to Sections 4(d) and
21, the Company shall pay to Executive an amount equal to 24 months (the
“Severance Period”) of base salary at a rate equal to the greater of (i) the
base salary set forth in Section 1(a)(i)(a) or (ii) the base salary in effect on
the date of Executive’s separation from service (the “Termination Date”). Such
amount shall be paid over the Severance Period in accordance with the Company’s
regular payroll procedures for similarly situated executives following the
Termination Date.

 

(b)       Amount of Post-Employment Bonus. In addition to the Post-Employment
Base Salary provided under Section 4(a) above, and subject to Section 4(e), the
Company shall pay to Executive an amount equal to the product of 1.5 times the
targeted amount of an annual cash bonus, at the rate in effect on the
Termination Date.   Such amount paid to Executive under this Section 4(b) shall
be paid on the date annual bonuses are paid to similarly-situated executives
after the Termination Date.”

 



-1-

 

 

3.                    As of the Effective Date, Section 9(b) of the Agreement
(Payments) is hereby deleted in its entirety and replaced with the following new
Section 9(b) (Payments): 

 

“(b)       Payments. In the event of a Change of Control, and either (A)
Executive’s employment is terminated without Cause within 12 months after the
effective date of the Change of Control or (B) Executive resigns from employment
for Post-COC Good Reason (as such term is defined in subsection (f) below)
within 12 months after the effective date of the Change of Control (the
effective date of such termination or resignation, the “Activation Date”),
subject to Section 9(d), Executive shall be entitled to receive, on the sixtieth
day following the employment termination date, a cash payment in an amount equal
to the product of two times the sum of the Executive’s: (i) base salary which
shall be determined based on the greater of (a) the base salary set forth in
Section 1(a)(i)(a) or (b) the base salary in effect on the Termination Date and
(ii) targeted amount of annual cash bonus, at the rate in effect coincident with
the Change of Control or the Activation Date, whichever is greater; provided,
however, that if the Change of Control is not a “change in control event” for
purposes of Code Section 409A, then only those amounts that do not constitute
non-qualified deferred compensation under Section 409A shall be paid in a lump
sum and the remaining payments shall be paid over the Severance Period in
accordance with the Company’s regular payroll procedures for similarly-situated
executives. Such payment shall be in lieu of any payment to which Executive
would be entitled under Section 4(a)-(b), provided that Executive shall also be
entitled to receive the benefits set forth in Section 4(c).”

 

4.                   Except as modified herein, all other terms of the Agreement
shall remain in full force and effect. In the event of a conflict between the
terms of the Agreement and this Amendment, the terms of this Amendment shall
apply. No modification may be made to the Agreement or this Amendment except in
writing and signed by both the Company and Executive.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 



-2-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

EXECUTIVE PENN NATIONAL GAMING, INC.

 

/s/ David Williams   By: /s/ Jay A. Snowden David Williams     Jay A. Snowden,  
    President and Chief Executive Officer

  

-3-



 